            Case 2:20-cr-00018-WSS Document 15 Filed 01/30/20 Page 1 of 1



                          I1'J THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                )      Cr. No. ~Q -    l~
                                                        )      District Judge ~\C.kN\O,.;\
                 vs                                     )      Magistrate Judge Dodge
                                                                                  _   .. ______ _
                                                        )
                                                        )
                                                        )

                       MAGISTRATE JUDGE'S REPORT OF ARRAIGNMENT
                                                                                      ~t'(\A.:       c.\:t~ -
Defense Counsel:         1CO;\rie,k     °Thoma..~~                                                4: '3~~
Government                   bi~=~ ~ G~\- D.-
1.        Date of Arra1gnmentU
                             ~~U~~0-t-~-~
                               ~      ~
                                      _l\J
                                        •-~~~
                                            --

2.        Defendant is: - - - - ~ - - - - - incarcerated.
,.,
              .                  ':J.           on bond.
.)    .   Defendant entered a plea~ NOT GUILTY .
4.        The parties-were advised that all pretrial motions must filed within fourteen (14) days.
5.        A Rule 16 conference:    - - ~ - - has been held.
                                             X
                          _ _ _ _ _-c_o_m-,p..,,.
                                             le,-te_d__          X
                                                        has not been held.
                                                                                   not completed.
6.        Discovery is
7.        Defendant has requested to be tried by:                ><     Jury
                                                            _ _ _ _ _ _ Non-Jury
8.        All parties have been advised that the matter:
                                        has been scheduled for trial for - - - - - - - -
                                        has not been scheduled for trial.
                       X                has not been scheduled for trial, but will be notified.
9.        Estimated   i::i length :J. wk j ibda~ ::-i
10.       Defendant:              'i4        has bee4rocessed by U.S. Marshal.
                          _ _ _ _ _ _ has not been processed by U.S. Marshal, but has been
                              advised to be processed.
